As filed with the Securities and Exchange Commission on August 6, 2013 1933 Act Registration No. 002-11357 1940 Act Registration No. 811-00582 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes) Neuberger Berman Equity Funds (Exact Name of Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Equity Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit in interactive data format exhibits containing risk/return summary information that is identical to the risk/return summary information contained in the Registrant’s prospectus for Class A, Class C, and Institutional Class shares of Neuberger Berman Greater China Equity Fund, which was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 169 to the Registrant’s registration statement on July 12, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 170 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and State of New York on the 6th day of August, 2013. NEUBERGER BERMAN EQUITY FUNDS By: /s/Robert Conti Name: Robert Conti Title: President and Chief Executive Officer Pursuant to the requirements of the 1933 Act, Post-Effective Amendment No. 170 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert Conti President, Chief Executive Officer and Trustee August 6, 2013 Robert Conti /s/ John M. McGovern Treasurer and Principal Financial and Accounting Officer August 6, 2013 John M. McGovern /s/ Joseph V. Amato Trustee August 6, 2013 Joseph V. Amato* /s/ Faith Colish Trustee August 6, 2013 Faith Colish* /s/ Martha C. Goss Trustee August 6, 2013 Martha C. Goss* /s/ Michael M. Knetter Trustee August 6, 2013 Michael M. Knetter* /s/ Howard A. Mileaf Trustee August 6, 2013 Howard A. Mileaf* /s/ George W. Morriss Trustee August 6, 2013 George W. Morriss* /s/ Jack L. Rivkin Trustee August 6, 2013 Jack L. Rivkin* /s/ Tom D. Seip Chairman of the Board and Trustee August 6, 2013 Tom D. Seip* /s/ Candace L. Straight Trustee August 6, 2013 Candace L. Straight* /s/ Peter P. Trapp Trustee August 6, 2013 Peter P. Trapp* *Signatures affixed by Franklin H. Na on August 6, 2013, pursuant to a power of attorney filedwith Post-Effective Amendment No.169 to Registrant’s Registration Statement on Form N-1A, File Nos. 002-11357 and 811-00582, on July 12, 2013. NEUBERGER BERMAN EQUITY FUNDS EXHIBIT INDEX Exhibit Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
